FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 23, 2012. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 For the transition period from to. Commission file number 0-3189 NATHAN'S FAMOUS, INC. (Exact name of registrant as specified in its charter) Delaware 11-3166443 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Jericho Plaza, Second Floor – Wing A, Jericho, New York11753 (Address of principal executive offices) (Zip Code) (516) 338-8500 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X AtFebruary 1, 2013, an aggregate of 4,430,440shares of the registrant's common stock, par value of $.01, were outstanding. 1 NATHAN'S FAMOUS, INC. AND SUBSIDIARIES INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Financial Statements Consolidated Balance Sheets – December 23, 2012 (Unaudited) an March 25, 2012 3 Consolidated Statements of Earnings (Unaudited) - Thirteen and thirty-nine weeks Ended December 23, 2012 and December 25, 2011 4 Consolidated Statements of Comprehensive Income (Unaudited) - Thirteen and thirty-nine weeks Ended December 23, 2012 and December 25, 2011 5 Consolidated Statement of Stockholders’ Equity (Unaudited) – Thirty-nine weeks Ended December 23, 2012 6 Consolidated Statements of Cash Flows (Unaudited) – Thirty-nine weeks Ended December 23, 2012 and December 25, 2011 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3. Defaults Upon Senior Securities. 27 Item 4. Mine Safety Disclosures. 27 Item 5. Other Information. 27 Item 6. Exhibits. 28 SIGNATURES 29 Exhibit Index 30 -2- Nathan’s Famous, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS December 23, 2012 and March 25, 2012 (in thousands, except share and per share amounts) PART I. FINANCIAL INFORMATION Item 1. Financial Statements. December 23, 2012 ASSETS (Unaudited) March 25, 2012 CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities Restricted cash (Note E) Accounts and other receivables, net Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Long-term investment (Note G) - Goodwill 95 95 Intangible assets Deferred income taxes Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Litigation accrual (Note L) Accrued expenses and other current liabilities Deferred franchise fees Total current liabilities Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note L) STOCKHOLDERS’ EQUITY Common stock, $.01 par value; 30,000,000 shares authorized; 8,942,384 and 8,855,263 shares issued; and 4,430,440 and 4,363,777 shares outstanding at December 23, 2012 and March 25, 2012, respectively 89 89 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost, 4,511,944 and 4,491,486 shares at December 23, 2012 and March 25, 2012, respectively. ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these statements. -3- Nathan’s Famous, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF EARNINGS Thirteen and thirty-nine weeks ended December 23, 2012 and December 25, 2011 (in thousands, except share and per share amounts) (Unaudited) Thirteen weeks ended Thirty-nine weeks ended December 23, December 25, December 23, December 25, REVENUES Sales $ Franchise fees and royalties License royalties Interest income 90 Other income 11 51 Total revenues COSTS AND EXPENSES Cost of sales Restaurant operating expenses Depreciation and amortization General and administrative expenses Interest expense Total costs and expenses Earnings before provision for income taxes Provision for income taxes Net income $ PER SHARE INFORMATION Basic income per share: Net income $ Diluted income per share: Net income $ Weighted average shares used in computing income per share Basic Diluted The accompanying notes are an integral part of these statements. -4- Nathan’s Famous, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Thirteen and thirty-nine weeks ended December 23, 2012 and December 25, 2011 (in thousands) (Unaudited) Thirteen weeks ended Thirty-nine weeks ended Dec. 23, Dec. 25, Dec. 23, Dec. 25, Net income $ Other comprehensive (loss) income, net of deferred income taxes: Unrealized (losses) gains on available for sale securities ) ) ) 59 Other comprehensive (loss) income ) ) ) 59 Comprehensive income $ The accompanying notes are an integral part of these statements. -5- Nathan’s Famous, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Thirty-nine weeks ended December 23, 2012 (in thousands, except share amounts) (Unaudited) Accumulated Additional Other Total Common Common Paid-in Retained Comprehensive Treasury Stock, at Cost Stockholders’ Shares Stock Capital Earnings Income Shares Amount Equity Balance, March 25, 2012 $
